EXHIBIT 10.37

[KINDRED LETTERHEAD]

Notice of Renewal

November 29, 2011

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: Lease Administration

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

 

  Re: Renewal of Certain Renewal Groups to expire on April 30, 2013 between
Kindred Healthcare Inc. and Kindred Healthcare Operating, Inc. and Ventas
Realty, Limited Partnership

Dear Ladies and Gentlemen:

KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as Vencor, Inc.
(“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
formerly known as Vencor Operating, Inc. (“Operator”; and together with Kindred
and permitted successors and assignees of Operator and Kindred, “Tenant”) hereby
give this renewal notice effective as of the date hereof to VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, “Lessor”) of their exercise of the five-year renewal
option for Renewal Groups 1 and 3, as more particularly set forth on Schedule A
attached hereto, pursuant to Section 19.1 of that certain SECOND AMENDED AND
RESTATED MASTER LEASE AGREEMENT NO. 1 (the “Master Lease”) by and between Lessor
and Tenant dated as of the 27th day of April, 2007. Please let us know as soon
as possible, and in any event within thirty days following receipt of this
notice, whether you intend to exercise your fair market rental determination
rights pursuant to Section 19.3 of the Master Lease. Tenant expressly reserves
its right to deliver one or more additional renewal notices in accordance with
Section 19.1 of the Master Lease or other master lease agreements currently in
effect between Landlord and Tenant.



--------------------------------------------------------------------------------

We appreciate your prompt attention to this matter. If you have any questions or
concerns, please feel free to contact the undersigned at 502.596.7485.

 

Sincerely,

/s/ Gregory C. Miller

Name: Gregory C. Miller Title: Chief Development Officer

Enclosure

 

2



--------------------------------------------------------------------------------

Schedule A

 

Facility
ID

  

Name

  

City

  State    Current  Lease
Expiration
Date    Renewal
Group

132

   Madison Healthcare & Rehab Center    Madison   TN    April 30, 2013    1

280

   Winchester Centre for Health/Rehab    Winchester   KY    April 30, 2013    1

406

   Muncie Health Care & Rehab    Muncie   IN    April 30, 2013    1

577

   Minerva Park Nursing & Rehab Center    Columbus   OH    April 30, 2013    1

635

   Coshocton Health & Rehab Center    Coshocton   OH    April 30, 2013    1

784

   Northfield Center for Health & Rehab    Louisville   KY    April 30, 2013   
1

4618

   Kindred Hospital Oklahoma City    Oklahoma City   OK    April 30, 2013    1

4822

   Kindred Hospital San Francisco Bay Area    San Leandro   CA    April 30, 2013
   1

114

   Arden Rehab & Healthcare Center    Seattle   WA    April 30, 2013    3

140

   Wasatch Care Center    Ogden   UT    April 30, 2013    3

167

   Canyonwood Nursing & Rehab Center    Redding   CA    April 30, 2013    3

180

   Vancouver Healthcare & Rehab Center    Vancouver   WA    April 30, 2013    3

247

   Saint George Care & Rehab Center    Saint George   UT    April 30, 2013    3

416

   Park Place Health Care Center    Great Falls   MT    April 30, 2013    3

482

   Wind River Healthcare & Rehab Center    Riverton   WY    April 30, 2013    3

4842

   Kindred Hospital Westminster    Westminster   CA    April 30, 2013    3